PER CURIAM.
We affirm the trial court’s declaratory judgment enforcing, with some modification, the terms of a noncompetition covenant in an employment agreement. Although the parties expressly reserved the severable issue of breach of contract for subsequent resolution by jury, the trial court reached this issue in its declaratory judgment and found that Fishman, P.A., breached the notice of termination provision. We strike the portion of the declaratory judgment that finds a breach of contract because this determination was not necessary in light of the trial court’s resolution of the issues presented in the action for declaratory relief. In so doing, we express no opinion whether the issue of breach could be resolved on summary judgment prior to trial by jury.
Affirmed as modified.
CAMPBELL, A.C.J., and ALTENBERND and QUINCE, JJ., concur.